—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered March 15, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of identification and credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. We have considered and rejected defendant’s remaining contentions. Concur — Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.